Citation Nr: 9917806	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  97-33 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death to include eligibility for Dependents' 
Educational Assistance pursuant to 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in April 1997, by the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

1. The veteran died on October [redacted] 1991.  The death 
certificate reflects that the cause of the veteran's death 
was adenocarcinoma of unknown primary site.

2. During his lifetime, the veteran was service-connected for 
residuals of a gunshot wound, right eye with retained 
foreign body and old vitreous hemorrhage and for residuals 
of a gunshot wound to the right hand.  The combined 
disability evaluation at the date of death was 10 percent.

3. There is no competent evidence of record to relate the 
presence of the adenocarcinoma to the veteran's period of 
active duty, exposure to Agent Orange or to his service-
connected eye and right hand disabilities.



CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded and eligibility for 
Dependent's Educational Assistance is not established.  38 
U.S.C.A. Chapter 35, § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

"[A] person who submits a claim for benefits under a law 
administered by the
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Cambino v. Gober, 10 Vet. App. 507 (1997); 
Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A well 
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  To be considered a contributory cause of death, 
it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.

At the time of his death, the veteran was service-connected 
for residuals of a gunshot wound to the right eye with 
retained foreign body and old vitreous hemorrhage and 
residuals of a gunshot wound, right hand.  The combined 
disability evaluation at the time of death was 10 percent.  
The veteran died on October [redacted], 1991.  The death 
certificate lists the cause of death as adenocarcinoma, 
primary site unknown.  The appellant, the surviving spouse of 
the veteran, has claimed that the veteran's metastatic 
adenocarcinoma cancer was the result of his exposure to 
herbicides while he served in Vietnam.

A veteran who served on active duty in the Republic of 
Vietnam during the Vietnam era and has a disease listed in § 
3.309(e), shall be presumed to have been exposed during such 
service to a herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  If a veteran was exposed to a herbicide 
agent during active service, the following diseases shall be 
service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
respiratory cancers, and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e).  The term "soft- tissue sarcoma" includes the 
following: adult fibrosarcoma; dermatofibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of tendon 
sheath; malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
malignant mesenchymoma; malignant granular cell tumor; 
alveolar soft part sarcoma; epithelioid sarcoma; clear cell 
sarcoma of tendons and aponeuroses; extraskeletal Ewing's 
sarcoma; congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma. 38 C.F.R. § 3.309(e).

The Secretary of the VA has determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed.Reg. 341 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, the United States Court of 
Veterans Appeals has held that where the issue involves 
medical causation, competent medical evidence that shows that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Accordingly, in this case, the determinative issue presented 
by the claim is whether the veteran's metastatic 
adenocarcinoma was etiologically related to his exposure to 
herbicides or any other incident of his service in Vietnam.  
Where a claim involves issues of medical fact, such as 
medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  The Board concludes that medical evidence is 
needed to lend plausible support for the issue presented by 
this case because it involves questions of medical fact 
requiring medical knowledge or training for their resolution.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet. App. 465, 470 (1994);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

A review of the evidence of record reflects no competent 
medical opinion or other evidence which shows that the 
veteran's metastatic adenocarcinoma was etiologically related 
to either herbicide exposure or any other incident of the 
appellant's period of active duty.  Metastatic adenocarcinoma 
is not listed among the diseases which can be presumed to 
have resulted from exposure to herbicides.  38 C.F.R. § 
3.309(e).  Although the veteran served in the Republic of 
Vietnam during the Vietnam era, it cannot be presumed that he 
was exposed to Agent Orange during service because he did not 
have a disease listed in § 3.309(e).  Moreover, it cannot be 
presumed that the veteran's metastatic adenocarcinoma was the 
result of exposure to herbicides, as such presumption only 
applies to those disabilities listed in § 3.309(e).  

While the appellant has indicated that it is her belief that 
the veteran's metastatic adenocarcinoma was the result of his 
exposure to herbicides, the Board notes that through these 
statements alone, she cannot meet the burden imposed by 
section 5107(a) merely by presenting lay beliefs as to the 
veteran's current diagnoses and their relationship to service 
because his diagnoses and their relationship to any time 
period, other disability or incident of service are medical 
conclusions and lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded. Tirpak, 2 
Vet.App. 609, 611 (1992).

In view of the lack of competent medical evidence to relate 
the veteran's metastatic adenocarcinoma to his exposure to 
herbicides or any other incident of his period of active 
duty, the Board finds that the appellant's claim to service 
connection for the cause of the veteran's death either on a 
direct incurrence basis or based upon herbicide exposure is 
not well grounded.  The Board has thoroughly reviewed the 
claims file, but finds no evidence of a plausible claim for 
service connection for the cause of the veteran's death.  
Since the appellant has not met her burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded, it must 
be denied.

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to her claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
her application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).  In this 
case, the appellant has not put VA on notice of the existence 
of any additional evidence that, if submitted, could make her 
claim well grounded.  Accordingly, the Board concludes that 
VA did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a).

The Board acknowledges that it has decided the current appeal 
for service connection for the cause of the veteran's death 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
appellant has been given adequate notice and opportunity to 
respond and, if not, whether she will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet.App. 384 (1993).  The Board 
concludes that the appellant has not been prejudiced by the 
decision herein as her claim, based upon the merits of the 
issue inherently includes the assertion that they meet the 
threshold requirement of being well grounded.  See Meyer v. 
Brown, 9 Vet. App. 425 (1996).

In view of the above and the fact that a permanent and total 
disability was not in existence at the time of the veteran's 
death, eligibility to Dependent's Educational Assistance is 
not established.  See 38 U.S.C.A. Chapter 35.

The Board further notes the accredited representative's 
argument that certain provisions of M21-1 are the equivalent 
of VA regulations and are applicable to this claim with 
respect to the duty to assist.  However, the cited provisions 
have not been determined to be substantive rules by either 
the United States Court of Appeals for Veterans Claims or by 
the promulgation of a regulation.  Consequently, the Board 
finds no basis upon which to comply with the representative's 
suggestion that a remand may be in order.


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

